Citation Nr: 1120156	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for polyarthralgias.

2. Entitlement to service connection for a depressive disorder, to include as secondary to hepatitis C and skin cancer.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a stomach disorder.

5. Entitlement to service connection for a right shoulder disorder.

6. Entitlement to service connection for benign prostatic hypertrophy (BPH).

7. Entitlement to service connection for a lumbar spine disorder.

8. Entitlement to service connection for a skin cancer (diagnosed as melanoma).

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of February 2006 from the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for melanoma (claimed as skin condition), depressive disorder, not otherwise specified, left and right shoulder calcific tendonitis and subdeltoid bursitis, a stomach condition, BPH, also claimed as a prostate condition, severe lumbar myositis and spondylosis, right L5 radiculopathy, degenerative disc disease at L4-L5, and found that no new and material evidence had been presented to reopen his claim for entitlement to service connection for polyatricular arthralgias, claimed as severe arthritis condition.

In May 2009, the Board reopened the Veteran's claim for entitlement to service connection for polyarthralgias and remanded all issues for additional development; the case is again before the Board for further appellate review.

The issues of entitlement to service connection for BPH and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has polyarthralgias that began during, were otherwise caused by or are etiologically related to his active service.

2.  The competent and credible evidence of record does not show that the Veteran's depressive disorder began during, was otherwise caused by or is etiologically related to his active service or that his depressive disorder is a result of, or proximately due to, a service-connected disability.

3.  The competent and credible evidence of record does not show that the Veteran's left shoulder disorder began during, was otherwise caused by or is etiologically related to his active service.

4.  The competent and credible evidence of record does not show that the Veteran's stomach disorder began during, was otherwise caused by or is etiologically related to his active service.

5.  The competent and credible evidence of record does not show that the Veteran's right shoulder disorder began during, was otherwise caused by or is etiologically related to his active service.

6.  The competent and credible evidence of record does not show that the Veteran's skin cancer (diagnosed as melanoma) began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Polyarthralgias were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   

2.  A depressive disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   

3.  A left shoulder disorder was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A stomach disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   

5.  A right shoulder disorder was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  Skin cancer (diagnosed as melanoma) was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant in November 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

The Board notes that the Veteran has claimed that his depressive disorder is secondary to his service-connected disabilities, to include hepatitis C and skin cancer.  He has not been informed of the information and evidence needed to substantiate a claim on a secondary basis.  However, as service connection is not in effect for hepatitis C and the Board, by this decision, is denying service connection for skin cancer, this claim involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until July 2009, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, Social Security Administration records, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its first instruction paragraph, the Board instructed the RO to provide the Veteran with notice that met the requirements set out in Dingess; the Veteran was provided with this additional notice in July 2009.  In addition, the Board noted that the Veteran contended, in his September 2006 Form 9, that the presumptions afforded to combat Veterans under 38 C.F.R. § 3.304 (2010) should apply in his claims regarding the issues of entitlement to service-connection for melanoma, depressive disorder and a left shoulder disorder specifically. The Board instructed that the RO take several steps to confirm the Veteran's participation in combat.  These instructions included obtaining the Veteran's service personnel records, which have been obtained and placed in the claims file.  In addition, the Board instructed the RO to send the Veteran a letter asking him to give a comprehensive statement regarding his averred combat experiences; this letter was sent to the Veteran in July 2009.  Then, the Board instructed the RO to review the entire claims file, and make a determination as to whether the Veteran's service constitutes 'combat service. ' The RO was further instructed that, if the determination was unfavorable, a report should be made that fully explains the reasons for any conclusions reached and that a copy of the determination and any accompanying actions must be associated with the claims folder.  The Board notes that the Veteran responded to the July 2009 letter with statements in July 2009 and August 2010; it does not appear that any determination was made with regard to whether the Veteran served in combat.  However, for the following reasons, the Board finds that further remand is not necessary.  The Veteran limited his presumptions affiliated with combat service to his claims for entitlement to service-connection for melanoma, depressive disorder and a left shoulder disorder specifically.  With regard to his melanoma, the Veteran indicated that he spent a great deal of time in the sun while in Vietnam, and that his lentigo maligna was a result of this exposure.  The Board notes that his contentions regarding this sun exposure are being taken as credible.  Therefore, the presumptions affiliated with combat service are irrelevant.  With regard to his claims for entitlement to service connection for depressive disorder and a left shoulder disability, statements made by the Veteran subsequent to the Board's remand render these presumptions inappropriate.  With regard to his depressive disorder, the Veteran indicated at his April 2010 VA mental disorders examination that his depression did not start until after he was diagnosed with hepatitis C, many years after service.  The Board notes that the Veteran is not service-connected for hepatitis C.  

Finally, with regard to his left shoulder disorder, the Veteran indicated in his April 2010 VA joints examination that his shoulder condition began in the year 2000.  The medical evidence of record reflects treatment beginning in 1999.  Since these statements, made by the Veteran himself, are inconsistent with an in-service onset, the Board finds that the presumptions associated with combat service are not appropriate.  For these reasons, the Board finds that further remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

With regard to the other instructions in the Board's May 2009 remand, the RO was instructed to obtain the Veteran's Social Security Administration records.  These records were obtained and are associated with the claims file.  The RO was also instructed to provide the Veteran with several VA examinations, including orthopedic, stomach, skin, prostate and mental disorders examinations, to determine whether the Veteran's claimed disorders are related to service.  These examinations were afforded the Veteran in May 2010.  In this regard, the Board is satisfied as to compliance with the instructions from its May 2009 remand.  As such, the Board finds that the RO has complied with its instructions in the May 2009 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis and malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection - depressive disorder

The Veteran has contended that he has depression which is a result of service, and, in the alternative, that it is the result of hepatitis C and skin cancer.

The Veteran's service treatment records do not reflect any treatment for or diagnosis of a psychiatric disorder.  On his separation Report of Medical History when he was discharged from active duty, the Veteran indicated that he did not have depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or nervous trouble of any sort.  His separation Report of Medical Examination reflects a normal psychiatric examination.  April 1974 Reports of Medical Examination and History do not show any diagnosis of or treatment for a psychiatric disorder and, again, the Veteran himself indicated that he had no depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or nervous trouble of any sort.

VA medical records showing treatment from 1991 through 2001 do not reflect any treatment for or a diagnosis of a psychiatric disorder.  A February 2001 VA medical record reflects that the Veteran's depression screen was negative.  In this screen, the Veteran responded to three questions and, in his answers, indicated that he had not been bothered by feeling down, depressed, or hopeless or had little interest or pleasure in doing things over the previous month.  He also indicated that he was not being followed for psychiatric treatment.  

An October 2002 VA medical record reflects that the Veteran was diagnosed with depressive disorder, with insomnia.  A September 2003 VA General Medical examination report reflected the diagnosis of depression.  January through April 2004 VA medical records reflect that the Veteran was seen initially in January 2004 and was diagnosed with depressive disorder, not otherwise specified, and that his PTSD screen was negative.  VA medical records showing treatment throughout 2005 reflect that the Veteran carried a diagnosis of depressive disorder, not otherwise specified.  In May and August 2005, the Veteran indicated that he had been diagnosed with skin cancer, and the examiner noted that the Veteran had mild anxiety related to his medical condition (skin cancer).  VA medical records reflecting treatment from June 2007 through May 2009 reflect that the Veteran continued treatment for his depressive disorder, not otherwise specified, and his anxiety disorder due to a medical condition (skin cancer).

A May 2010 VA mental disorders examination reflected that the Veteran reported that he retired from his position as a mail carrier in 2001, due to physical problems.  The examiner diagnosed depressive disorder, not otherwise specified, and noted that the Veteran indicated that his depression did not start until after he was diagnosed with hepatitis C, and that it had worsened since his retirement.  She provided the opinion that the Veteran's neuropsychiatric condition as not related to, caused by or aggravated by service or a service-connected condition.  The examiner noted that there was no evidence of psychiatric complaints, findings or treatment prior to military service, during military service or for one year following military service.  The examiner noted that the Veteran sought psychiatric care 30 years after military discharge, and that he sought treatment after his diagnosis with hepatitis C.  Therefore, the examiner concluded, the Veteran's depressive disorder not otherwise specified was not related or caused by military service or service-connected conditions.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of depressive disorder, not otherwise specified, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his depressive disorder, not otherwise specified, to service or to a service-connected disability.  

With regard to the medical evidence of record, the Board notes that there is no medical evidence which provides a link between his current depressive disorder and his time on active duty.  Service treatment records do not reflect any treatment for or reports of a psychiatric disorder.  The first post-service medical evidence of any psychiatric disorder is an October 2002 VA medical record, which reflects the diagnosis of depressive disorder, not otherwise specified.  There is no medical evidence that links this disorder with service.  In fact, the May 2010 VA examiner noted that the Veteran did not seek psychiatric care until 30 years after military discharge, and that he sought treatment only after his diagnosis with hepatitis C.  As such, without a nexus between his active duty service and his current depressive disorder, service connection on a direct basis cannot be granted.  

With regard to secondary service connection, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  In this case, the medical evidence suggests that the Veteran's depressive disorder is related to his diagnosis of hepatitis C.  VA medical records have also shown that the Veteran had anxiety with his depression, as a result of his diagnosis of skin cancer.  The Board notes that service connection is not in effect for hepatitis C, and in this decision, the Board is denying service connection for skin cancer.  Since service connection for these disorders has been denied, service connection for any disability secondary to these conditions must thus be denied as a matter of law.  38 C.F.R. § 3. 310; see e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his depressive disorder, not otherwise specified, and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his depressive symptoms, the Board accords his statements regarding the etiology of the appellant's depressive disorder, not otherwise specified, little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his depressive disorder, not otherwise specified, and his military service.  Without medical evidence with appropriate rationale, linking the Veteran's depressive disorder with his time on active duty, service connection cannot be granted in this case. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection on a direct basis for depressive disorder, not otherwise specified, and, as noted above, his claim for entitlement to service connection for depressive disorder on a secondary basis cannot allowed.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service Connection - polyarthralgias, left and right shoulder disorders

The Veteran contends that he has right and left shoulder disorders which began in the year 2000.  As will be noted further below, the most recent VA examiner clarified that the Veteran does not have a separate claim for polyarthralgias; rather, by this he refers to his claim for entitlement to service connection for his right and left shoulder disorders.

Service treatment records do not reflect any treatment for or diagnosis of any orthopedic or joint disorders, including any injuries to his shoulders.  On his separation Report of Medical History when he was discharged from active duty, the Veteran indicated that he did not have any bone, joint or other deformity, or painful or "trick" shoulder or elbow.  His separation Report of Medical Examination reflects normal upper and lower extremities.  April 1974 Reports of Medical Examination and History reflect the same. 

VA medical records showing treatment from 1991 through 1999 do not reflect any treatment for or diagnosis of a left or right shoulder disability.  A September 1999 VA medical record reflects a diagnosis of osteoarthritis of the shoulders.  An April 2001 VA medical record shows that the Veteran was seen due to complaints of polyarticular arthralgias that had begun two months prior.  He indicated that there was no trauma associated with the pain.  He indicated that the pain was in his shoulders.  He was seen in July 2001 for pain management.  A November 2001 VA medical record reflects the diagnosis of osteoarthritis.  During this time, the Veteran's range of motion was intact, his muscle tone was adequate and he had no deformities.  The Veteran continued to receive ongoing treatment and pain management and, in April 2003, was diagnosed with polyarticular arthritis and bilateral shoulder adhesive capsulitis.  An August 2003 VA medical record reflects the Veteran's reports that his bilateral shoulder pain began two years prior, without any trauma.

A March 2003 private medical record shows that the Veteran had been complaining for over five years of persistent, progressive generalized body pains.  He was diagnosed with chronic generalized deconditioning and bilateral shoulder adhesive capsulitis.

An October 2003 VA joints examination report shows that the Veteran reported a gradual onset of bilateral shoulder pain and decreased range of motion since approximately three years prior.  He complained of continuous, severe bilateral shoulder pain which increased with range of motion of his shoulders in abduction.  The examiner diagnosed bilateral shoulder calcific tendonitis and bilateral shoulder subdeltoid bursitis.  The examiner did not provide a nexus opinion.  

An October 2003 VA General Medical examination reflects the Veteran's reports that he had pain in his shoulder from approximately one year prior.  The relevant diagnoses were degenerative joint disease of the shoulders with bilateral shoulder calcified tendonitic changes, and bilateral subdeltoid bursitis.  VA medical records show ongoing treatment for a variety of orthopedic disorders, including osteoarthritis.

In August 2008, the Veteran underwent surgery to repair a right rotator cuff tear.  
A May 2010 VA examination report shows that the Veteran reported that
date of onset of his right and left shoulder conditions was in the year 2000.  The examiner noted that, when the Veteran referred to polarthralgias, he was actually referring to his bilateral shoulder pain, and that there was no separate disability of polyarthralgias.  The diagnosis was history of right shoulder calcific tendonitis and impingements status post surgery and left shoulder calcific tendonitis, subdeltoid bursitis and impingement syndrome.  The examiner opined that the Veteran's left and right shoulder disorders less likely than not began during service or were caused by an incident in service.  The examiner noted that, as per the Veteran, his bilateral shoulder condition began in the year 2000, 32 years after service.  The examiner noted that service treatment records were silent toward any shoulder disorder or complaint.  The examiner noted that the first evidence on record of chronic polyarthralgias, which was actually the Veteran's bilateral shoulder condition).

The Board finds that, based upon the evidence of record, service connection is not warranted for the Veteran's left and right shoulder disorders.  At his May 2010 VA examination, he noted that his left and right shoulder problems began in 2000.  The first medical evidence of a left or right shoulder disorder was in 1999, then the Veteran was diagnosed with osteoarthritis of the shoulders.  The Board considers the Veteran's contentions regarding the onset of his left and right shoulder disorders to be competent and credible.   The May 2010 examiner opined that the Veteran's left and right shoulder disorders less likely than not began during service or were caused by an incident in service, noting that, as per the Veteran, his bilateral shoulder condition began in the year 2000, 32 years after service.  As such, while the Veteran has a current disability, there is no evidence, either lay or medical, which shows that his current disorder began during service or provides a link  between the Veteran's left or right shoulder disorders to his active duty.  Without this evidence, service connection cannot be granted.  Brammer.  Additionally, the lay and medical evidence of record shows that Veteran's symptoms began in approximately the year 1999.  As such, service connection cannot be granted on the basis of continuing symptomatology.  Savage.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for left or right shoulder disorders, his claim is denied.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - stomach disorder

The Veteran contends that he has a stomach disorder which began many years after service.

Service treatment records reflect that the Veteran was seen in July 1966 for right lower quadrant pain, with no constipation or diarrhea.  He had a history of appendicitis and was advised to have surgery, but deferred.  He was seen again in January 1968 for right lower quadrant pain, and it was noted to rule out appendicitis.  Another January 1968 service treatment record reflected that the Veteran was observed, with nothing by mouth and within two days the pain had subsided.  His abdominal examination was negative, with a normal white blood cell count and no fever.  The diagnosis was abdominal pain, of unknown etiology.  The Veteran's separation Report of Medical History shows that he reported no stomach, liver or intestinal problems, no frequent indigestion, no appendicitis or gall bladder trouble or gall stones. 

A September 2003 VA examination reflected a normal abdominal ultra sound and no diagnosis of a stomach disorder.  

An April 2010 VA Stomach examination reflects that the examiner noted that a stomach disorder had not been established.  The Veteran indicated that he had not had ulcers or lesions in his stomach, but had complained to the VA doctor of heartburn since a few years.  The examiner noted that the Veteran's VA medical records reflected that he complained of heartburn in December 2004, and that he was prescribed medication for it, which was renewed in May and October 2005 and July 2006.  The examiner noted that, although the Veteran did not complain any more of heartburn, he explained that he continued to have acid reflux and got his medication from a private pharmacy.  The examiner diagnosed clinical gastroesophageal reflux disease (GERD) since 2004.  The examiner noted that the claimed disorder, currently diagnosed as clinical GERD, is not related to the medical attention that the Veteran received in service in January 1968.  The examiner provided the rationale that his service treatment records were silent for any treatment for a stomach condition, an ulcer condition, acid reflux.  The examiner noted that the Veteran admitted and the VA records confirmed that the currently diagnosed clinical GERD was in 2004, many years after active service.  The examiner noted that the abdominal pain the Veteran reported in January 1968 while he was on active duty was originally suspected to be appendicitis, but gradually the pain subsided and a diagnosis of appendicitis was ruled out.  The Veteran was discharged after the pain subsided without requiring surgery.  The examiner noted that, on a clinical basis, the abdominal pain was not due to any stomach disorder. 

The Board finds that, based upon the evidence of record, service connection is not warranted for the Veteran's GERD.  While the Veteran's service treatment records reflect that he had abdominal pain in service, they do not show any treatment for or diagnosis of a stomach disorder.  The Veteran has not contended that his stomach disorder began during service.  At his May 2010 VA examination, he noted that he began seeking treatment for heartburn a few years prior.  The Board considers the Veteran's contentions regarding the onset of his GERD to be competent and credible.  The examiner noted that the Veteran's VA medical records reflected that he complained of heartburn beginning in December 2004.  The examiner diagnosed clinical GERD since 2004, and noted that his in-service abdominal pain was unrelated to his current stomach disorder.  As such, while the Veteran has a current disability, there is no evidence, either lay or medical, which shows that his current disorder began during service or provides a link between the Veteran's GERD to his active duty.  Without this evidence, service connection cannot be granted.  Brammer.  Additionally, the lay and medical evidence of record shows that Veteran's symptoms began in approximately the year 2004.  As such, service connection cannot be granted on the basis of continuing symptomatology.  Savage.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a stomach disorder, to include GERD, his claim is denied.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.

Service connection - skin cancer (diagnosed as melanoma)

The Veteran contends that he had a skin disorder, skin cancer, which is a result of sun exposure while he was in service in Vietnam.

Service treatment records do not reflect any skin disorders.  His separation Reports of Medical Examination and History did not reflect any skin conditions.  April 1974 Reports of Medical Examination and History do not show any diagnosis of or treatment for a skin disorder.

A March 2003 private medical record shows that the Veteran was heavily sun exposed in Vietnam.  It was noted that the Veteran had a left shoulder painful papule.  The Veteran underwent a biopsy in June 2005, which revealed lentigo maligna by prior excision biopsy, residual neoplasm present within the re-excision specimen, and neoplasm of lentigo meligna.  

An April 2010 VA Skin examination reflected that the Veteran had a lentigo maligna excised on his left shoulder in April and June 2005.  The Veteran indicated that he had itching on his forearms for more than six months.  The examiner diagnosed status post lentigo maligna and xerosis.  The examiner noted that the Veteran had no evidence of current or recurrent or chronic skin cancer.  The examiner noted that lentigo maligna may be secondary to sunlight or ultraviolet exposure of many years duration that cannot be ascribed to any particular short period of intensive sun exposure (like in Vietnam).

Based upon the medical and lay evidence of record, the Board finds that service connection cannot be granted for the Veteran's skin disorders, to include xerosis and skin cancer.  With regard to the medical evidence of record, the Board notes that the May 2010 VA examiner found that the Veteran had no evidence of current or recurrent or chronic skin cancer.  Additionally, there is no medical evidence which provides a link between his skin cancer or xerosis and his time on active duty.  Service treatment records do not reflect any treatment for or reports of a skin disorder.  The first post-service medical evidence of any skin disorder is a March 2003 VA medical record, which reflects that the Veteran had a painful papule on his left shoulder.  Two years later, in June 2005, the Veteran was diagnosed with skin cancer.  The Veteran has indicated that he was heavily sun exposed while in Vietnam, and his medical records also reflect this contention.  While the Board finds these statements to be competent and credible, there is no medical evidence that links this disorder with service.  In fact, the May 2010 VA examiner noted that lentigo maligna may be secondary to sunlight or ultraviolet exposure of many years duration that cannot be ascribed to any particular short period of intensive sun exposure (like in Vietnam).  As such, without a nexus between his active duty service and his skin cancer or xerosis, service connection cannot be granted.  

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his skin cancer and sun exposure in service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his dermatological symptoms, the Board accords his statements regarding the etiology of the appellant's skin cancer little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his skin cancer and his military service.  Without medical evidence with appropriate rationale, linking the Veteran's skin cancer with his time on active duty, service connection cannot be granted in this case. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a skin disorder, including skin cancer and xerosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for polyarthralgias is denied.

Service connection for a depressive disorder, to include as secondary to hepatitis C and skin cancer, is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a skin cancer (diagnosed as melanoma) is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  In the Board's May 2009 remand, the RO was instructed to provide the Veteran with VA medical examinations to determine whether the Veteran had BHP or a lumbar spine disability which were related to service.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons set out below, the Board finds that additional examinations are necessary.

In terms of the Veteran's claim for entitlement to service connection for BPH, the Veteran was provided with a VA genitourinary examination in May 2010.  The examiner noted that the Veteran had an episode of prostatitis while on active duty in 1968, but was treated with medication and never had prostatitis again.  While the examiner found that that the Veteran had a normal prostate at the time of the examination, the Veteran has had symptomatic BPH at several points throughout the appeals period.  In fact, the Veteran is on medication to treat his BPH.  The examiner never commented on or acknowledged his diagnosis of BPH in rendering his opinion.  The Board notes that a medical opinion or examination is only adequate where it is based upon consideration of the Veteran's prior history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As such, the Board finds that the Veteran should be afforded another VA examination to determine whether the Veteran has a current diagnosis of BPH, even if the symptoms are intermittent, and, if so, whether it is related to his in-service prostatitis.

With regard to the Veteran's claim for entitlement to service connection for a lumbar spine disability, the May 2010 VA spine examiner noted that the Veteran's service treatment records were silent toward any complaints or reports of a musculoskeletal condition and that he reported that his low back condition began after service.  However, the Veteran has indicated on several occasions that while he was working in Vietnam, while changing some tires, in the year 1968, he started to feel severe low back pain.  The Board finds these reports to be credible; however, it does not appear that the examiner took these statements into account when he rendered his opinion.  In fact, the Veteran did indicate that his back condition began during service.  The Board notes that, if an examiner renders a negative opinion in the absence of treatment or complaints in service, and there is competent lay evidence of in service occurrence and the Board has found this lay evidence to be credible, the opinion is based on an inaccurate factual premise because there is evidence of in-service complaints and/or post service complaints.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran should be afforded another VA examination which takes into account his competent, credible reports of in-service back pain in rendering the opinion as to whether his current lumbar spine disorders are related to his in-service back pain.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for the Veteran to be afforded an genitourinary examination, by an appropriate specialist, to determine whether the Veteran has a current diagnosis of BPH, even if the symptoms are intermittent, and, if so, whether it is a result of any incident in service or began to manifest during service or is related to the Veteran's in-service prostatitis.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The genitourinary examiner should offer an opinion as to whether the Veteran has a current diagnosis of BPH, even if the symptoms are intermittent and, if so whether it is at least as likely as not (50 percent or more probability) that the Veteran's BPH is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include his episode of prostatitis while on active duty.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

2.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine whether the Veteran's back disorder is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's back condition is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include the Veteran's credible claims of severe back pain after changing a tire while on active duty.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.


3.  After completion of the above, the AOJ should readjudicate the appellant's claims for service connection for BHP and lumbar spine disorder.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


